DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 29, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the closest prior art Stojkovich et al (Stojkovich) (U.S. Patent No. 5668428) teaches (see fig. 1 below) A direct-current motor commutator structure (Abstract, title), comprising: a commutator base (20, 30, 50), comprising a front pressing ring (20), a pressing plate (50) and a sleeve (30) that are abutted in sequence (col. 2: 40-63), 
a sealing ring (see annotated fig. 1 below) being provided at the abutment between the front pressing ring (20) and the pressing plate (50), and at the abutment between the pressing plate (50) and the sleeve (30), and the pressing plate (50) and the sleeve (30) constituting a bearing area (col. 2: 40-63; col. 3: 1-60); 

a sealing element (90) is potted or provided between the second portion (see annotated fig. 1 below) and the sleeve (30) (col. 4: 25-40).

    PNG
    media_image1.png
    773
    1049
    media_image1.png
    Greyscale

However, neither Stojkovich nor the cited prior art teaches: 
wherein the first portion, the pressing plate and the front pressing ring form a first potting area in a surrounding manner, and a sealing element is potted or provided 
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein the first portion (501), the pressing plate (7) and the front pressing ring (12) form a first potting area (8) in a surrounding manner; an equalizing cable (9), mounted on an outer side of the first potting area (8), the equalizing cable (9) abutting against the first portion (501) and the front pressing ring (12) and covering the first potting area (8), and the equalizing cable (9) and the front pressing ring (12) forming a second potting area (11) in a surrounding manner; and an armature coil (13), clinging to the equalizing cable (9) and located on an outer side of the second potting area (11) (see fig. 1 below) -- in the combination as claimed.
Claims 2-18 are allowed due to their dependence on claim 1.

    PNG
    media_image2.png
    762
    878
    media_image2.png
    Greyscale

Regarding independent claim 19, the closest prior art Stojkovich teaches (see fig. 1 above) a method of mounting a direct-current motor commutator structure (Abstract, title), comprising steps of: making a front pressing ring (20) abut and press against one side of a rotor core (18) of a direct-current motor; making a pressing plate (50) abut against the front pressing ring (20); connecting a sleeve (30) to the pressing plate (50) by a bolt (34) (col. 2: 40-63; col. 3: 1-60).
However, neither Stojkovich nor the cited prior art teaches: 

Regarding claim 19 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- forming, after the mounting of a commutator (5), a first potting area (8) and a second potting area (11) by the commutator (5) in cooperation with an equalizing cable (9) and an armature coil (13) that are mounted; and potting the first potting area (8) and the second potting area (11) (see fig. 1 above) -- in the combination as claimed.
Claim 20 is allowed due to dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jungk (U.S. Patent No. 2899574) teaches a commutator base having a front pressing ring, a press plate and sleeve that forms the bearing area for the commutator segments.
Mueller (U.S. Patent No. 2426042) teaches a commutator base having a front pressing ring, a press plate and sleeve that forms the bearing area for the commutator segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834